Citation Nr: 1421536	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30.

5.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On February 12, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of that hearing has been associated with the record.

During his February 2013 hearing, the Veteran indicated his intent to open a claim of service connection for a right foot disability, referencing that he had been treated for plantar warts in service and was later diagnosed as having bunions.  As the issue of entitlement to service connection for a right foot disability has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

(The decision below addresses the Veteran's claims of service connection for tinnitus and for a temporary total rating.  The remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is attributable to his active military service.

2.  The Veteran's right bunionectomy and interphalangeal joint (IPJ) fusion was not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via letters dated in January and September 2011, which letter the Board finds comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records and examination and opinion reports, and lay statements from the Veteran, to include his 2013 hearing testimony.

The Board also finds that the medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded a VA examination in connection with his claim of service connection for tinnitus.  A review of the examination report and addendum opinion shows that the clinician considered the evidence of record, to include the Veteran's lay assertions, before providing the requested etiology opinion.  The Board is satisfied that the opinion answers the questions posed, is adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  Regarding the Veteran's claim for a temporary total rating, the Board finds that the evidence in no way suggests that the Veteran's surgical treatment was related to a service-connected right foot disability.  Thus, the Board finds no need to further develop this issue.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran's STRs are silent for complaints of tinnitus or related symptoms.  A review of the Veteran's VA treatment records contained in his Virtual VA file shows that on August 30, 2010, he presented to his primary care physician with complaints of left ear hearing loss.  He also reported having tinnitus in his left ear one to two days prior.  He was thereafter seen on the same day for an audiology consultation, during which he denied the presence of tinnitus.  In October 2010, the Veteran claimed service connection for tinnitus, which he alleged was related to noise exposure in service.  (In this regard, the Board notes that in-service noise exposure has been established.)  The Veteran did not indicate the date of onset of his tinnitus nor provide any information regarding his symptoms of tinnitus or frequency or duration thereof.  

The Veteran was afforded a VA audiology examination in May 2011.  When asked about the presence of tinnitus, the Veteran reported intermittent right ear tinnitus, two to three times a week.  He also stated that he had been working as mechanic for the past years, but indicated that use of hearing protection.  Although he could not recall a specific onset, the Veteran indicated that his tinnitus began in 2010.  He denied experiencing tinnitus symptoms in his left ear.  The VA audiologist was unable to provide an etiology opinion regarding the Veteran's reported tinnitus at that time, as she had not been provided with the claims folder.  In September 2011, the VA audiologist reviewed the claims folder and opined against an association between the Veteran's tinnitus and his in-service noise exposure.  The VA audiologist found it to be more likely that the Veteran's tinnitus was related to his post-service occupational noise exposure.  As support for her opinions, the audiologist pointed out that the Veteran's STRs were devoid of any evidence of tinnitus and that the Veteran had denied tinnitus at the time of the August 2010 VA audiological assessment and had later reported during his VA examination that his tinnitus began in 2010, at which time he also indicated occupational noise exposure and stated that he had recently failed a work-related hearing test.  

Based on the evidence of record, the Board finds that an award of service connection for tinnitus is not warranted as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In this regard, the Board finds highly probative the VA audiologist's negative nexus opinion, as it is based on a review of the record and supported by the reasons stated therein.  The audiologist pointed out that the Veteran himself reported the onset of tinnitus to be in 2010 and noted the Veteran's history of post-service occupational noise exposure.  There is no indication that the VA audiologist failed to consider any piece of relevant evidence before providing the opinions regarding nexus and the Board also finds no reason to discount the medical opinions based on the audiologist's expertise and qualifications as a medical professional.

In finding that service connection for tinnitus is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  However, tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a).  Thus, the recent holding in Walker, supra, would indicate that the nexus prong cannot be established based on a showing of chronicity or continuity of symptomatology.  See Walker, supra; 38 C.F.R. § 3.303(b).  Regardless, the Veteran has not alleged that he has experienced tinnitus symptoms since service.  Thus, there is no evidence of a continuity of tinnitus symptoms since that time.

In reaching the conclusion that the evidence fails to support a finding of service connection for tinnitus, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

B.  Temporary Total Rating

The Veteran is seeking a temporary total disability rating for a period of convalescence following his May 2011 right bunionectomy and IPJ fusion.  A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2013).

Here, the Veteran underwent a right bunionectomy and IPJ fusion in May 2011.  The purpose of the procedures was to remove a bunion and/or correct a deformity of the big toe and to straighten or correct a claw toe by joining the knuckle joint and toe or removing bone.  See May 18, 2011, Informed Consent Document.  A review of the record shows that the Veteran is service connected for dermatophytosis with onychomycosis and tinea pedis, bilateral feet, and left foot plantar warts.  There is no indication in the record that the Veteran's right bunionectomy and IPJ fusion was in any way related to his dermatophytosis with onychomycosis and tinea pedis, which are fungal infections of the skin, see Dorland's Illustrated Medical Dictionary 505, 1342, 1955 (32d ed. 2012).  Accordingly, as the Veteran is not service connected for right foot bunions or any disability pertaining to the right toes, the Board finds that the Veteran's claim for entitlement to a temporary total rating based on a period of convalescence following his May 2011 right bunionectomy and IPJ fusion must be denied as a matter of law, as that surgery was unrelated to any service-connected disability of the right foot.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 4.30.  


ORDER

Entitlement to service connection for tinnitus is denied.

The claim of entitlement to a temporary total rating under the provisions of 38 C.F.R. 4.30 is denied.


REMAND

Regarding the Veteran's claims of service connection for right-ear hearing loss and for an initial compensable rating for left-ear hearing loss, the last VA audiology examination conducted in connection with these claims was in May 2011.  Results of audiometric testing conducted at that time failed to reveal right ear hearing loss for VA compensation purposes or a compensable level of left ear hearing loss.  See 38 C.F.R. § 3.385 (2013) (providing for a definition of impaired hearing for VA disability purposes).  During his February 2013 hearing, the Veteran stated his belief that his hearing acuity had worsened since his last VA audiology examination was conducted.

In consideration of the statements made by the Veteran during the February 2013 hearing, the Board finds that the Veteran's claims of service connection for right-ear hearing loss and for an initial compensable rating for left-ear hearing loss must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 82 (2007) (stating that whether there exists a current hearing loss disability depends on the level of hearing impairment, which makes the service connection determination akin to that of the appropriate disability rating); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that more than two years have passed since the last audiological examination.  The evidence has become stale, at least as it pertains to the current level of disability.

Regarding the Veteran's claim of service connection for sleep apnea, the Board notes that the Veteran has not been afforded a VA examination in connection with that claim.  Notably, during his February 2013 Board hearing, the Veteran testified that his psychiatrist had indicated to him that his sleep apnea could be a side effect of his service-connected posttraumatic stress disorder (PTSD).  The Board notes that a February 2011 sleep study failed to reveal a diagnosis of sleep apnea.  A March 2011 sleep medicine note again stated that the sleep study failed to evidence sleep-disordered breathing, but suggested that the Veteran's anxiety may have contributed to his not sleeping well during the sleep study.  Another sleep study was conducted in May or June 2011, the results of which led to a diagnosis of mild obstructive sleep apnea and the Veteran was issued a continuous positive airway pressure machine.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Accordingly, the matter must be remanded for the Veteran to be afforded a VA examination that addresses the nature and etiology of any current sleep apnea, to include consideration of whether that disability may be secondary to the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records have been associated with the claims folder, which should include all records dated since June 2011.

The AOJ should also obtain all records pertaining to the Veteran's VA sleep study, likely performed in May or June 2011, and associate the records with the claims folder.  

2.  After completing this development, schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary testing should be conducted and the results of any such testing should be included in the examination report.  

The examiner should confirm whether the Veteran has a current diagnosis of sleep apnea.  The examiner should also provide an opinion to whether any currently diagnosed sleep apnea is at least as likely as not related to the Veteran's period of military service.

An opinion should also be rendered as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's sleep apnea.  As part of the requested opinion, the examiner should comment on whether the Veteran's sleep apnea results in symptomatology distinct from any anxiety-related sleep disturbances.

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

3.  The Veteran should be afforded a VA audiology examination in connection with his claim.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The effects of the hearing loss on the Veteran's ability to function, to include his ability to work, should be noted.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

4.  Thereafter, re-adjudicate the issues of entitlement to service connection for sleep apnea and right-ear hearing loss and to an initial compensable rating for left-ear hearing loss.  Readjudication of the sleep apnea claim should include consideration of whether the Veteran's claimed disability is either directly related to service or caused or aggravated by service-connected PTSD.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  
Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


